          Case 1:19-cv-09996-AJN Document 96 Filed 08/31/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 8/31/21

  Sergio Calderon Lara et al.,

                         Plaintiffs,
                                                                       19-cv-9996 (AJN)
                 –v–
                                                                           ORDER
  Knollwood Road Delicatessen Inc.,

                         Defendants.




ALISON J. NATHAN, District Judge:

       On August 30, 2021, the parties jointly filed a proposed case management plan in which

they indicated that they “consent . . . to conduct all further proceedings before a United States

Magistrate Judge.” Dkt. No. 94. In light of the additional information provided in the parties’

proposed case management plan and joint letter, Dkt. No. 95, the Court orders the parties to

jointly file a letter by September 1, 2021, indicating whether they consent to all further

proceedings, including trial, to be conducted by a magistrate judge.


       SO ORDERED.

Dated: August 31, 2021                             __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
